DETAILED ACTION

This office action is a response to the request for continued examination filed on 1/3/2022.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 5/17/2021 and 1/3/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for providing vehicle-to-everything (V2X) communication to user equipment over multiple radio access types, which involves configuring a remote unit with information indicating a set of mobile networks and a radio access type of a direct V2X communication corresponding to each mobile network. The radio access types comprises evolved universal terrestrial radio access and enhanced evolved universal terrestrial radio access. A set of V2X applications is supported where each application communicates through the direct V2X communication using the corresponding radio access type. 
Closest prior art include Kedalagudde et al. (WO 2018/022225) and Li et al (US 2017/0374608). Kedalagudde discloses an apparatus of V2X UE which generates data of a V2X application for transmission to a road side unit. A mapping table stored in the memory includes V2X applications 
Prior art Li discloses a network discovery and selection function which may use neighborhood map which may include information such as UE location and may be associated with a geographic boundary. However, prior art on record does not disclose configuring the remote unit with a mapping which includes a V2X frequency and a geographical area corresponding to each radio access type for direct V2X communication.
Claims 1, 12 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of configuring the remote unit with a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas, wherein the mapping comprises information indicating at least one vehicle-to-everything frequency of the plurality of vehicle-to-everything frequencies and at least one geographical area of the plurality of geographical areas corresponding to each radio access type of the plurality of radio access types for direct vehicle-to-everything communication; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414